DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Cybulsky et al. anticipates claim 1 and different dependent claims depending upon the interpretation of Cybulsky et al.  In the first scenario, the diffusion barrier (14) of Cybulsky et al. is interpreted to meet the limitations of the claimed intermediate layer.  In the second scenario, the stabilizing layer (22) is interpreted to meet the limitations of the claimed intermediate layer.  

Scenario 1: the diffusion barrier of Cybulsky et al. anticipates the intermediate layer
Claims 1-4, 9, 11-12, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cybulsky et al. (US 2016/0273088).
As to claims 1 and 16, Cybulsky et al. discloses a coated article (i.e., component).  See the abstract.  The coated article includes a diffusion barrier (14) applied to the substrate (such as SiC), and an environmental barrier coating (32) above the diffusion barrier.  See Figure 3 and paragraphs [0020], [0022] and [0038].  The diffusion barrier comprises Mo, Ta or Nb metal.  Id. 
Cybulsky et al. does not teach that the Mo, Ta or Nb metal serves as “a carbon-sink material that inhibits accumulation of free carbon from a carbon-containing species within the intermediate layer.”  However, the instant specification discloses these metals as achieving this aim.  See paragraph [0025] of the instant specification and instant claims 6.   Identical materials cannot have mutually exclusive properties. See MPEP 2112.01 II.  Accordingly, Mo, Ta or Nb metal in the diffusion layer is presumed to inherently be “a carbon-sink material that inhibits accumulation of free carbon from a carbon-containing species within the intermediate layer.”  
As to claims 2-4 and 19, the diffusion barrier layer (14) of Cybulsky et al. is directly on the substrate (12).  See Figure 3.  The substrate may be a SiC ceramic reinforced with SiC fibers.  See paragraph [0020].
As to claims 9, 11 and 12, Cybulsky et al. discloses that the diffusion barrier comprises Mo, Ta or Nb metal, which is presumed to inherently be a carbon getter because the metals are the same metals as recited in instant claim 12.  See paragraph [0022].
As to claim 15, Cybulsky et al. teaches that the diffusion barrier (14) may have a thickness of 10 µm or more, or 75 µm or more.  See paragraph [0026].  These ranges are deemed to be sufficiently specific to anticipate claim 15.  See MPEP 2131.03.



Scenario 2: the stabilizing layer of Cybulsky et al. anticipates the intermediate layer
Claims 1, 3, 4, 9, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cybulsky et al. (US 2016/0273088).
As to claims 1 and 16, Cybulsky et al. discloses a coated article (i.e., component).  See the abstract.  The coated article includes stabilizing layer (22) applied to the substrate (such as SiC), and an environmental barrier coating (32) above the stabilizing layer.  See figure 3 and paragraphs [0020], [0036] and [0038].  The stabilizing layer may be MoSi2, TaSi2, WSi2 or NbSi2.  Id.
Cybulsky et al. does not teach that the MoSi2, TaSi2, WSi2 or NbSi2 layer serves as “a carbon-sink material that inhibits accumulation of free carbon from a carbon-containing species within the intermediate layer.”  However, the instant specification discloses silicides achieve this aim.  See paragraph [0025] of the instant specification and instant claim 13.   Identical materials cannot have mutually exclusive properties. See MPEP 2112.01 II.  Accordingly, MoSi2, TaSi2, WSi2 or NbSi2 in the stabilizing is presumed to inherently be “a carbon-sink material that inhibits accumulation of free carbon from a carbon-containing species within the intermediate layer.”  
As to claims 3 and 4, the substrate of Cybulsky et al. may be a SiC ceramic reinforced with SiC fibers.  See paragraph [0020].  
As to claims 9 and 13, Cybulsky et al. discloses that the stabilizing layer comprises MoSi2, TaSi2, WSi2 or NbSi2, which is presumed to inherently be a carbon getter because the metals are the same metals as recited in instant claim 13.  See paragraph [0036].
Claim 14 recites that the getter layer “forms” a porous layer (rather than stating that the intermediate layer is porous).  Upon exposure to appropriate conditions such as an acidic environment or sufficiently high temperatures, the stabilizing layer of Cybulsky et al. will form porosity.
As to claim 15, Cybulsky et al. teaches that the stabilizing layer (22) may have a thickness 1 to 100 µm.  See paragraph [0034].  This range is deemed to be sufficiently specific to anticipate claim 15.  See MPEP 2131.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2018/0222807) as evidenced by Venkatraman et al. (“The C-Cr (Carbon-Chromium) System,” Bulletin of Alloy Phase Diagrams, Vol. 11, No. 2 1990, pp. 152-159).
As to claims 1 and 16, Shim et al. discloses a coated article (i.e., component).  See the abstract.  The coated article includes a bond coat (14) applied to the substrate such as SiC, and an environmental barrier coating (16) above the bond coat.  See Figure 3 and paragraphs [0021], [0023].  The bond coat comprises a transitional metal carbide such as Mo2C, Cr7C3 or Cr23C6.  See paragraph [0050].  
Shim et al. does not teach that the Mo2C, Cr7C3 or Cr23C6 serve as “a carbon-sink material that inhibits accumulation of free carbon from a carbon-containing species within the intermediate layer.”  However, the instant specification discloses that Mo2C achieves this aim.  See paragraph [0025] of the instant specification and instant claims 6.   Identical materials cannot have mutually exclusive properties. See MPEP 2112.01 II.  Moreover, the Cr-C phase diagram shows that the addition of C to Cr23C6 will inherently result in the formation Cr7C3 and the addition of C to Cr7C3 will result in the formation of Cr3C2.1  Accordingly, Mo2C, Cr7C3 and Cr23C6 in the bond coat are presumed to inherently be carbon-sink materials that inhibit accumulation of free carbon from a carbon-containing species within the intermediate layer.  

    PNG
    media_image1.png
    507
    664
    media_image1.png
    Greyscale











Figure 1 of Venkatraman et al
Shaw et al. differs from the claims by teaching Mo2C, Cr7C3 or Cr23C6 in a list of materials such that it cannot be said that Shaw et al. anticipates the claims.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to have chosen any of the transition metal carbides of Shaw et al., including Mo2C, Cr7C3 or Cr23C6.  The rationale for doing so is because it would have been obvious to have chosen from the list of identified compounds with a reasonable expectation of success. 
As to claims 2-4 and 19, bond coat (14) of Shaw et al. is directly on the substrate (12).  See Figure 3.  The substrate may be a SiC ceramic reinforced with SiC fibers.  See paragraph [0021].
As to claims 5 and 17, Mo2C, Cr7C3 or Cr23C6 react to form materials having a lower ratio of carbiding element to carbon.  Mo2C will react to form MoC, Cr23C6 will react to form Cr7C3, and Cr7C3 will react to form Cr3C2.  See paragraph [0022] of the instant specification, and Figure 1 of Venkatraman et al.
As to claim 6, Shaw et al. teaches the use of MoC2.  See paragraph [0050].
As to claims 7 and 20, Shaw et al. teaches that the bond coat comprises the transition metal carbide in a silicon containing phase such as a silicon containing ceramic.  See paragraphs [0046]-[0051].  Shaw et al. further teaches that silicon carbide is a known silicon containing ceramic phase.  See paragraph [0021].  
As to claim 8, 10 and 18, Cr23C6 and Cr7C3 exist over a range of carbon contents as seen in Figure 1 of Venkatraman et al.  See also paragraph [0023] of the instant specification.
As to claim 9, Mo2C, Cr7C3 or Cr23C6 are deemed to be carbon getters because they react with free carbon.  
As to claims 11 and 12, Mo2C as taught by Shaw et al. comprises a metal, molybdenum.
As to claim 15, Shaw et al. teaches that the bond coat (14) may have a thickness of 25.4 to 254 µm.  See paragraph [0024].  This range overlaps the claimed range, and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wan et al. (US 2014/0272344) teaches a composite coating comprising Si3N4 and MoSi2 or WoSi2 or a platinum group silicide.  JP 07069763 teaches a coating comprising silicon carbide and a MoSi2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Figure 1 of Venkatraman et al., “The C-Cr (Carbon-Chromium) System,” Bulletin of Alloy Phase Diagrams, Vol. 11, No. 2 1990, pp. 152-159.